Citation Nr: 0100115	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998, 
for an award of service connection for squamous cell 
carcinoma of the left true vocal cord.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had 20 years active military service ending with 
his retirement in October 1976.

This appeal arose from an October 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
squamous cell carcinoma of the left true vocal cord, 
effective July 20, 1998.  In November 1999, the veteran 
testified at a personal hearing at the RO.

The veteran had requested to testify before the Board of 
Veterans' Appeals (Board) via Video Conference hearing.  
However, in March 2000, he withdrew this request and 
expressed his desire for his case to considered on the 
record.


FINDINGS OF FACT

1.  The veteran was discharged from active military service 
in October 1976.

2.  In January 1998, the veteran was medically diagnosed with 
squamous cell carcinoma of the left true vocal cord. 

3.  A claim by the veteran for VA compensation benefits based 
on squamous cell carcinoma of the left true vocal cord was 
first received on July 20, 1998. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 20, 1998, for entitlement to service connection for 
squamous cell carcinoma of the left true vocal cord have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  In this case, the RO established 
service connection for the veteran's cancer under the 
presumptive provisions for exposure to herbicide agents set 
forth in 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For claims 
based on presumptive service connection, the effective date 
of the award is the date entitlement arose if a claim is 
received within 1 year after separation from active duty.  
Otherwise, the effective date is the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).

In the instant case, the record shows that the first and only 
claim for VA benefits based on cancer of the left true vocal 
cord was the one dated-stamped as received at the RO on July 
20, 1998.  With regard to this finding, the Board notes that 
the claims file does not include any communication of record 
dated prior to July 20, 1998, that can be construed as an 
informal claim for this benefit.  38 C.F.R. § 3.155(a).

Although the evidence does show that the cancer was diagnosed 
several months before in January 1998, under the applicable 
law and regulation governing the assignment of an effective 
date for an award of service connection on a presumptive 
basis, the proper effective date is the date of receipt of 
the claim.  Since no claim was received within one year of 
discharge from service, 38 C.F.R. § 3.400(b)(2)(ii) provides 
that the effective date of an award of service connection is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  July 20, 1998, is clearly the 
later date in this case, and there is no legal basis for 
assignment of an earlier effective date. 



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

